Citation Nr: 1419844	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 30 percent for service-connected migraine headaches.

6.  Entitlement to a disability rating greater than 10 percent for service-connected left knee disability.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978 and from December 1978 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

The Board notes that the Veteran, in pertinent part, presently seeks to reopen the previously denied claims of service connection for a low back disability, a left hip disability, and a right knee disability.  The Veteran did not appeal the prior final decisions denying the respective claims, and in order for VA to review the merits each claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are before the Board as captioned above.

Over the course of this appeal, the Veteran has filed claims of service connection for both a major depressive disorder and PTSD.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). Therefore, the issue as it pertains to the Veteran's variously diagnosed psychiatric disorder has been re-characterized as set forth above.

In November 2013, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The evidence of record suggests that the Veteran may not be able to engage in substantially gainful employment as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Hearing Transcript from the November 2013 has been associated with such file and has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of service connection for left hip and right knee disabilities, on the merits; an increased disability rating for the migraine headache and left knee disabilities; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by the RO in July 1996. The Veteran was notified of this decision in a letter dated July 5, 1996.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the July 1996 decision that denied service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, a low back disability is manifested as a result of active service.

4.  Service connection for a left hip disability was denied by the RO in July 1996. The Veteran was notified of this decision in a letter dated July 5, 1996.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

5.  Evidence received since the July 1996 decision that denied service connection for a left hip disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  Service connection for a right knee disability was denied by the RO in March 2004.  The Veteran was notified of this decision in a letter dated April 5, 2004.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

7.  Evidence received since the March 2004 decision that denied service connection for a right knee disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

8.  Resolving all reasonable doubt in the Veteran's favor, a psychiatric disorder, manifested by psychotic disorder, depression, and PTSD, is related to service.


CONCLUSIONS OF LAW

1.  The unappealed July 1996 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  Additional evidence received since the July 1996 rating decision that denied service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for the establishment of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
4.  The unappealed July 1996 rating decision that denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

5.  Additional evidence received since the July 1996 rating decision that denied service connection for a left hip disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The unappealed March 2004 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

7.  Additional evidence received since the March 2004 rating decision that denied service connection for a right knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  The criteria for the establishment of service connection for a psychiatric disorder, manifested by psychotic disorder, depression, and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the reopens and grants claim of service connection for a low back disability, and grants service connection for a psychiatric disorder, manifested by psychotic disorder, depression, and PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is also taking favorable action in reopening the previously denied claims to of service connection for left hip and right knee disabilities, and remanding each for further development.  As such, any deficient notice for the claims as to the criteria for reopening and establishing the underlying claims of service connection is not prejudicial to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Reopening Claims of Service Connection 
for Low Back, Left Hip, and Right Knee Disabilities

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include arthritis and psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has low back, left hip, and right knee disabilities that are manifested as a result of his period of active service.  Because the Veteran did not submit notices of disagreement to the July 1996 rating decision denying service connection for low back and left hip disabilities, and to the March 2004 rating decision denying service connection for a right knee disability; and new and material evidence was not received within one year of each decision, those determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In the July 1996 decision, the RO denied service connection for low back and left hip disabilities because there was no evidence of current disabilities that were related to service.  In March 2004, the RO denied service connection for a right knee disability because a February 2004 VA examiner had concluded that a right knee disability was not due to the Veteran's service-connected left knee disability.

At the time of the July 1996 and March 2004 rating decisions, the record included the Veteran's service treatment records and post service VA examination and outpatient treatment records.

Relevant evidence submitted and obtained since the respective July 1996 and March 2004 RO decisions includes the Veteran's numerous lay statements and testimony as to the onset and continuity of symptoms since service; VA examination reports addressing the etiology of each asserted disability; and a private medical opinion dated in November 2013 addressing the etiology of the Veteran's asserted low back disability.

The Board finds that the Veteran's lay statements and testimony, the VA examination and outpatient treatment records, and the November 2013 private medical opinion are credible for the limited purpose of reopening the claims.  See Justus, 3 Vet. App. at 512-513.  The additional evidence when considered with the old raises a reasonable possibility of substantiating the claims.  See Shade. Therefore, the claims of entitlement to service connection for low back, left hip, and right knee disabilities are reopened.

Having reopened the Veteran's claims, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, the issues of service connection for left hip and right knee disabilities will be addressed further in the Remand section of this decision below.

As to the issue of service connection for a low back disability, a current disability manifested has been established.  (see January 1996 and April 2011 VA examination reports, and November 2013 letter from M. E. Coira, DC).  See Shedden, 381 F.3d at 1167.  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of symptoms from prolonged heavy lifting and repetitive bending during 20 years of service, thus, in-service injury is demonstrated.  See id.  

In the November 2013 letter, Dr. Coira concluded that the Veteran's low back disability appeared to be the result of his years of active service in which he worked in supply and performed repetitive bending and heavy lifting.  The repetitive and extended stress on his spine were said to have caused multilevel disc herniation and facet arthrosis.  

Notwithstanding negative nexus opinions of the April 2011 VA examiner (based primarily on the theory of secondary service connection as it relates to the service-connected left knee disability), the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran now has a low back disability that had its onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Psychiatric Disorder, to Include Depression and PTSD

The Veteran contends that service connection is warranted because his currently diagnosed psychiatric disability was first manifested during his period of active service and is related to in-service stressors.

A review of the Veteran's service treatment records reveals that there is no indication that he was treated for a diagnosed psychiatric disorder during his period of active service.  While in-service reports of medical history show that the Veteran indicated that he had never experienced nervous trouble of any sort, in November 1992, he did indicate that he would have frequent trouble sleeping.

Following separation from service, by letter dated in July 1996, the Veteran indicated that he had been seeing a doctor about depression.  Thereafter, VA outpatient treatment records dated from December 2000 to April 2011 show intermittent treatment for symptoms associated with a variously diagnosed psychiatric disorder, to include diagnoses of major depressive disorder, PTSD, and psychosis.

A VA examination report dated in April 2011 shows that the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but that he was diagnosed with psychotic disorder, not otherwise specified.  His symptoms were said to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran was said to have total occupational and social impairment.  The VA examiner, however, did not provide an opinion as to the etiology of the diagnosed psychotic disorder.

During the November 2013 hearing, the Veteran testified that he had experienced 
depression and other psychiatric symptoms ever since service.  He described experiencing depression and anxiety as a result of his duties while stationed in Turkey, and that he sought treatment for his symptoms soon thereafter.  

Psychotic disorder, not otherwise specified; major depressive disorder and PTSD are considered psychoses and chronic diseases.  38 C.F.R. §§ 3.309, 3.384.  As such, evidence of continuous psychiatric treatment or symptoms can satisfy the requirements of in-service incurrence and nexus.  See Walker, 701 F.3d at 1331. Medical records show the Veteran was not diagnosed with these psychoses within a year following separation from service.  However, the evidence does suggest that the Veteran was being treated for a psychiatric disorder within one year following separation from service as he had communicated this fact in correspondence dated in July 1996.  The Board finds this correspondence from the Veteran to be highly probative as to the Veteran's condition at that time, as it was generated with the specific purpose of communicating his then-physical condition.  It was not offered in an attempt to secure VA compensation benefits as there was no pending claim at that time.  The medical records since that time show ongoing treatment for mental disorders with similar symptoms as those for which he is currently diagnosed.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise, and thus supports a finding of service connection for psychosis, not otherwise specified, major depressive disorder, and PTSD.  The Veteran is competent to report a history of symptoms during and after service.  See Walker, 701 F.3d 1331.

The Board recognizes that medical opinions have differed as to whether the Veteran meets the criteria for a diagnosis of PTSD.  At times, during the course of this appeal, a diagnosis of PTSD has been rendered, and at others, it has been ruled out.  Notwithstanding the fact that such has, at times, been ruled out, as it nevertheless does not appear that it is possible to distinguish PTSD symptomatology from any other diagnosed psychiatric disorder, reasonable doubt is resolved in the Veteran's favor, and that all signs and symptoms are attributed to the now-service-connected psychiatric disorder, manifested by psychotic disorder, not otherwise specified, major depressive disorder, and PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In light of the Veteran's credible account as to the onset and continuity of symptoms and resolving doubt in the Veteran's favor, the Board finds service connection for a psychiatric disorder, manifested by psychotic disorder, not otherwise specified, major depressive disorder, and PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002).


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened.

Service connection for a low back disability is granted.

New and material evidence having been received, the claim of service connection for a left hip disability is reopened.

New and material evidence having been received, the claim of service connection for a right knee disability is reopened.

Service connection for a psychiatric disorder, manifested by psychotic disorder, depression, and PTSD, is granted.



REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for left hip and right knee disabilities, on the merits; an increased disability rating for the migraine headache and left knee disabilities; and a TDIU.   Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Left Hip and Right Knee Disabilities

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Prior VA examinations have addressed the etiology of the Veteran's asserted left hip and right knee disabilities on a direct basis and as secondary to the service-connected left knee disability.  As service connection has been established for a low back disability as a result of this decision, the Board finds that an opinion should be obtained as to whether the now-service connected low back disability either caused or aggravates the asserted left hip and right knee disabilities.  Additionally, the Board notes that a service treatment record dated in September 1995 shows that the Veteran, in pertinent part, reported pain in the left hip area.  The assessment was possible arthritis.  On remand, an opinion should also be obtained as to whether the Veteran has a current left hip disability that is related to the September 1995 complaint.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Knee Disability

In July 2012, the Veteran filed a Supplemental Claim For Compensation indicating that his left knee degenerative joint disease had increased in severity due to increased instability.  The Veteran's most recent VA examination of the left knee for compensation purposes was in April 2011.  As it has been more than three years since the most recent VA examination and as the Veteran has asserted increased symptomatology since that examination, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Migraine Headaches 

The Veteran's service-connected migraine headaches are rated under 38 C.F.R. § 4.124a , Diagnostic Code 8100, which provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.
A VA examination report dated in April 2011 shows that the Veteran would experience three headaches per week, and that two of them prevented him from normal activity and required a day of bed rest.  The examiner added that over the preceding year, the Veteran had 100 headaches which were incapacitating and 50 which were not.  The examiner also indicated that the headaches were severe so that the Veteran was unable to even get out of bed, but that the headaches had no effect on the Veteran's occupation and resulting work problems.  The Board finds these findings to be contradictory in nature, and as the extent of economic inadaptability is pivotal in the rating criteria for migraine headaches, the Board finds that an additional examination of the Veteran is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of any left hip and right knee disability found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has a current left hip and/or right knee disability?

(b)  If the Veteran does have a diagnosis of a current left hip and/or right knee disability, is it at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In rendering this opinion, consideration should be given to the September 1995 complaint of left hip pain and the assessment of possible arthritis.

(c)  Is it at least as likely as not that any current left hip and/or right knee disability was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected low back disability?

(d)  Is it at least as likely as not that any current left hip and/or right knee disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected low back disability?

If the Veteran's current left hip and/or right knee disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a left hip and/or right knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  All opinions expressed must be accompanied by a complete rationale.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician in order to determine the current nature and severity of his service-connected left knee disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The examiner is requested to offer comments and an opinion as to the severity of the left knee disability.

The examiner must conduct all necessary testing of the left knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner must also determine whether there is functional loss of the left knee manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  These include instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time. 

This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the left knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the left knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner should provide a description of the scars of the left knee, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.
The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the left knee disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected migraine headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.

The examiner must identify all manifestations of the Veteran's migraine headaches.  The examiner must include a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches result in economic inadaptability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. A complete rationale for all opinions expressed shall be provided.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


